Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
As a preliminary matter, Examiner had indicated allowable subject matter in the Action dated 8/11/21; however due to the interpretation of the limitations of former claims 5 and 27, now incorporated into claims 1 and 24, the indication of allowable subject matter has been rescinded.  Because of this this action is made non final. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the target included on the rail in Claim 22, and the second ramp surfaces being textured of Claim 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities: The Specification identifies grooves 328 and 330 as first and second grooves (see par. 0026 and 0028), but then the claims – such as Claims 7 and 23 – treat the groove 326 as a first or second groove. However, at other times, such as Claim 31, the claims treat groove 326 as a third groove. The Applicant appears to be using the same terms e.g. the first second or third groove to refer to different grooves at different instances. This creates unnecessary confusion. The specification should be amended to identify the names of the grooves in a manner consistent with the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The limitation of Claim 35 reading wherein a ratio of the second width divided by the first width is equal to a range from approximately 0.04 to 0.14 is new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  On page 9 of the specification it is noted that the ratio of the top width D to the overall width C is in a range of 0.17 to .29.  This is different from the claimed range of 0.04 to .14. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 33 recites the limitation “the third groove” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim depends from Claim 24 and there is no third groove claimed in claim 24. Claim 33 is indefinite because it is unclear whether the Applicant intends claim 33 to depend 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 23-24, 25-26, 28, 30 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20130126574, Mallet.
Regarding Claim 1, Mallet discloses an alignment rail, fig 22, rail 201, for use with cutting an applique relative to a surface of a vehicle (since the rail of Mallet is able to be used for cutting an applique in as much as the rail of the present invention, due to its shape, is able to be used for such a function), the alignment rail comprising: 
a base (208) to contact the surface (since the base portion is for being placed on a surface as shown in fig 22) the base defining the bottom edge of the alignment rail (fig 22); 
a body (combination of the parts 203, 204, and 202) including a cross-sectional profile extending along a longitudinal axis of the alignment rail (fig 22); the cross-sectional profile having a first width at the bottom edge (see annotated fig 22 below), the cross-sectional profile defining a top edge opposite of the bottom edge, the top edge having a second width smaller than the first width (see annotated fig 22 below), the cross-sectional profile including first and second ramped surfaces extending between a first end and a second end of the alignment rail (combination of parts 202, 204, 206, and 207), each of the first and second ramped surfaces 
a first groove positioned on at least one of the first or second ramped surfaces (see annotated fig 22 below) extending along the longitudinal axis (as seen in fig 22), the first groove to align a cutting tool (cutting carriage tool 100, par 0102) to cut an applique (par 0102, since as noted above, the workpiece may be an applique that is able to be applied over the ramps 205 of the tool, and then be cut, similarly to the manner in which applique is applied to the ramped surfaces of the rail of the present invention), and 
a second groove to enable a cutter of a cutting tool to extend therethrough when the applique is positioned over at least one of the first or second ramped surfaces (see annotated fig 22 below where it is shown that a second groove is positioned on the other of the first and second ramped surfaces; This groove enables a cutter of a cutting tool to extend therethrough as much as the second groove of the present invention enables such a [non-claimed] blade to do so; blades come in many different shapes and sizes and the fact that a slot is present on the ramped surface of Mallet, as in the present invention, allows space for a blade to extend therethrough as long as the blade fits in the slot, and many sized blades would fit in such a slot).
Regarding Claim 24, Mallet discloses an alignment rail, fig 22, rail 203, for use with cutting an applique (since the rail of Mallet is able to be used for cutting an applique in as much as the rail of the present invention, due to its shape, is able to be used for such a function), the alignment rail comprising: 

each of first and second ramped surfaces of the cross sectional profile extending from the bottom edge to the top edge, the first and second ramped surfaces to converge at a flat surface of the top edge; 
a first groove positioned on at least one of the first or second ramped surfaces (see annotated fig 22 below) the first groove extending along the longitudinal axis (as seen in fig 22), the first groove to align a cutting tool (cutting carriage tool 100, par 0102) to cut the applique (par 0102), and 
a second groove to enable a cutter of a cutting tool to extend therethrough when the applique is positioned over at least one of the first or second ramped surfaces (see annotated fig 22 below where it is shown that a second groove is positioned on the other of the first and second ramped surfaces; This groove enables a cutter of a cutting tool to extend therethrough as much as the second groove of the present invention enables such a [non-claimed] blade to do so; blades come in many different shapes and sizes and the fact that a slot is present on the ramped surface of Mallet, as in the present invention, allows space for a blade to extend therethrough as long as the blade fits in the slot, and many sized blades would fit in such a slot).


    PNG
    media_image1.png
    615
    1035
    media_image1.png
    Greyscale

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present case, the shape of the rail of Mallet, being similar to the shape of the rail of the present invention is capable of being used to cut applique in a similar fashion as in the present invention since the structural shape of the rail of Mallet enables the use of a cutter and related features to allow applique to be applied to and cut by use of a cutter in conjunction with the rail.
Regarding Claims 3 and 25, the first and second ramped surfaces of Mallet include respective first and second concave surfaces. (See annotated fig 22 below).


    PNG
    media_image2.png
    384
    556
    media_image2.png
    Greyscale

Regarding Claims 4 and 26, the first and second ramped surfaces converge toward the groove (since at the part 205 of the ramped surfaces these portions converge toward the groove in the annotated figure above).
Regarding Claims 7 and 30, each of the first and second ramped surfaces includes a varying slope contour that extends along a direction away from the base (parts 205, 206, and 207 vary in slope along a direction away from the base).
Regarding Claims 6 and 28, the first groove is to receive a bearing (wheel 102) of the cutting tool (fig 2).
Regarding Claim 23, the second groove, is centered on the top edge to receive at least a portion of the cutting tool (since the groove is positioned on the to edge, as the groove of the present invention, the groove is able to receive an unclaimed cutting tool in the same way as the centered top groove of the rail of the present application).
Regarding Claim 31, the alignment rail includes a third groove 201 centered on the top edge to receive at least a portion of a cutting tool. (See annotated fig 22 below, where the .
Regarding Claim 33, the third groove 203 includes a rectangular cross-sectional profile (in that it includes two sides that extend into the device and a wall connecting the two sides and each of the walls and sides is substantially straight, see 35 USC 112 interpretation above).

    PNG
    media_image3.png
    520
    644
    media_image3.png
    Greyscale

Regarding Claim 34, Mallet discloses an apparatus comprising: a means (rail 200) for guiding a cutting tool (tool 100 fig 12) along a longitudinal length thereof (fig 12), and a means (rails 201a, par 0135) for receiving at least a portion of the cutting tool (par 0135).

Claims 24 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4941380, Lockwood.
Regarding Claim 24, Lockwood discloses an alignment rail, 14, for use with cutting an applique relative to a surface of a vehicle (since the rail of Lockwood configured to be used for cutting an applique in as much as the rail of the present invention, due to its shape, configured to be used for such a function), the alignment rail comprising: 
a body (combination of the parts 88, 80, 42) including a cross-sectional profile extending along a longitudinal axis of the alignment rail (fig 3); the cross-sectional profile having a first width at the bottom edge of the alignment rail, 88, the cross-sectional profile defining a top edge opposite of the bottom edge, the top edge having a second width smaller than the first width, 80,
each of first and second ramped surfaces of the cross sectional profile extending from the bottom edge to the top edge, the first and second ramped surfaces to converge at a flat surface of the top edge (80); 
a first groove positioned on at least one of the first or second ramped surfaces (see annotated fig 3 below) the first groove extending along the longitudinal axis (see annotated fig 3 below), the first groove to align a cutting tool (since the groove of Lockwood is able to be used for cutting an applique in as much as the rail of the present invention, due to its shape, is able to be used for such a function) to cut an applique (since as noted above, the workpiece may be an applique that is able to be applied over the ramps of the tool, and then be cut, similarly to the manner in which applique is applied to the ramped surfaces of the rail of the present invention), and 

Regarding Claim 32, the first groove includes a rectangular cross-sectional profile (See annotated fig 3 below).

    PNG
    media_image4.png
    503
    676
    media_image4.png
    Greyscale

s 1 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20020166250, Jimenez.
Regarding Claim 1, Jimenez discloses an alignment rail, fig 2, rail 10, for use with cutting an applique relative to a surface of a vehicle (since the rail of Jimenez is able to be used for cutting an applique in as much as the rail of the present invention, due to its shape, is able to be used for such a function), the alignment rail comprising: 
a base (18) to contact the surface (see fig 3A) the base defining the bottom edge of the alignment rail (fig 3A); 
a body (combination of the parts 20, 24, and 12) including a cross-sectional profile extending along a longitudinal axis of the alignment rail (fig 2); the cross-sectional profile having a first width at the bottom edge (width of part 18), the cross-sectional profile defining a top edge (top of part 24) opposite of the bottom edge (fig 3A), the top edge having a second width smaller than the first width (see fig 2), the cross-sectional profile including first and second ramped surfaces (36 and 39) extending between a first end and a second end of the alignment rail (fig 3A), each of the first and second ramped surfaces extending from the bottom edge to the top edge, the first and second ramped surfaces to converge at a flat surface of the top edge (fig 3A); 
a first groove (top most groove between top most rib 39 and second rib from the top 38) positioned on at least one of the first or second ramped surfaces (fig 3A) extending along the longitudinal axis (as seen in fig 2), the first groove to align a cutting tool to cut an applique (since the groove can accommodate a number of cutting tools to cut an applique placed on or adjacent to the rail), and 

Regarding Claim 36, Jimenez also includes per claim 36, the first or second ramped surface being textured (since textured is defined as “having a rough or uneven surface or consistency” [see Oxford Languages Dictionary] and the grooves 45 on the ramped surface of Jimenez meet this definition of textured).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet in view of USPGPUB 20060102682, Etter et al., hereafter Etter.

Mallet lacks per claim 21, the apparatus having the alignment rail further include a laser mount to support a laser, and per Claim 22 the alignment rail further include a target for orienting the body based on an emitted laser beam from the laser.
Etter discloses a power tool control system and user interface, which includes a cutter 270 and a guide supporting rail 270B to be used therewith, like the systems of Mallet and of the present invention, and discloses that in such a system it is known to include the alignment rail including a laser mount (mount on rail 270B, to which the laser 2702 is attached) to support a laser (2702), and per Claim 22 to have the alignment rail further include a target (portion of the system to which the laser is directed) for orienting the body based on an emitted laser beam from the laser (par 0168), in order to properly align the tool relative to the work being cut (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallet by including a laser mount to support a laser on the rail of Mallet, and per Claim 22 to have the alignment rail further include a target for orienting the body based on an emitted laser beam from the laser in order to properly align the tool relative to the work being cut as taught by Etter.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mallet, as evidenced by USPN 5269212, Peters, and USPGPUB 20120234150, Holtgreive.
Regarding Claim 35 Mallet discloses all the limitations of Claim 1 as discussed above. 

In the art of rails with slots on ramped surfaces configured to enable a cutter of the cutting tool to extend therethrough it is known to have a ratio between a second (bottom) width divided by a width of a first (top) width range greatly in proportion, for instance Rail 2 of fig 1 of Holtgreive includes a ratio between such widths that is quite small while the rail (combination of parts 88 and 100 in fig 6) of Peters includes a larger proportion.   
In In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) it was held that limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); and in In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) it was held that a mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  Also, per MPEP 2144.04, it is noted that if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallet by having the ratio of the second width divided by the first width being equal to a range from approximately 0.04 to 0.14, since the sizing of this ration is not sufficient to patentably distinguish over the prior art.  For example, a change in the size of the widths of the first width and the second width of Mallet to have the ratio of the second width divided by the first width being equal to a range from approximately 0.04 to 0.14 .

Response to Arguments
Applicant’s arguments with respect to the previously allowed subject matter are moot, since the allowability of the subject matter has been rescinded.  New rejections are made in view of Mallet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPGPUB 3896554 discloses a guide with a scale thereon and discloses that it is known to have markings of the scale etched on the rail which etching comprises texturing of the rail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724